Title: To Thomas Jefferson from David Humphreys, 28 June 1802
From: Humphreys, David
To: Jefferson, Thomas


            Dear Sir.New Haven June 28th. 1802
            I had fully determined, upon my arrival in the U.S., to have made a journey to the City of Washington, for the express & sole purpose of paying my respects to the President. But the fatigue & inconvenience which my wife suffered in our voyage from Europe prevented me from carrying that determination into effect; especially as She was unable to accompany me & unwilling to be left alone among Strangers in my absence. A few days ago I arrived in this place with the object of making provision for her residence. In the mean time the warm season having commenced & her health requiring a more cool position, I shall be under the necessity of attending her without delay to New Port. This state of facts I hope will be accepted as a sufficient apology for, as they are the real cause of, any seeming neglect of that homage which is due to the Chief Magistrate of the Union. If after our return from the eastward, which will of course be as soon as the principal heat of the summer shall be passed, you shall judge that any oral communication from me might be of any utility, I will with the highest satisfaction proceed directly to the Seat of Government.
            Under these circumstances, I would not defer to have the honour of enclosing the answer of the Catholic King to the letter of Recall which you addressed to H.M., in my behalf. And I think it proper to mention at the same time, the measures which I took to avoid receiving the Royal Present usually offered on similar occasions. On the 24th of Janry last, I wrote to the first Secretary of State in the following terms. “It is not probably unknown to your Excy, that the Constitution of the U.S. prohibits every Person holding any Office of profit or trust under them from accepting any Present from any King, Prince or foreign State without the consent of Congress. Upon this principle, while I was Minister at the Court of Lisbon, I sent to my Government a Sabre & Belt richly mounted & ornamented in gold, which had been presented to me by the Dey of Algiers.
            Notwithstanding I do not now hold any Office of profit or trust, or of any nature or kind whatsoever under the U.S., and therefore may not be prevented by a fair construction of that article from accepting a Present from a King, Prince or foreign State; yet from motives of personal delicacy & especially from respect to the opinions of some of my fellow Citizens, I should find it prudent to decline receiving the Present of H.C.M., in giving every proof in my power of my profound sensibility & thankfulness to the Royal Donor.” On the 1st of Febry. he addressed to me the following reply. “Muy Sor: mio. Permitame V.S. le diga en contextacion al reparo que en oficio de 24 de Enero proximo pasado me expuso tenia, para reciber el regalo que el Rey mi Amo acostumbra á los Embaxadores y Ministros que han residido cerca de su Persona; que mas se funda en su escrupulosa delicadeza, que en lo que previene la Constitucion de los Estados Unidos sobre esta materia, y que habiéndole admitido los Predecésores de V.S. en la Legacion que acaba de servir; me parece no debe V.S. tener inconveniente en hazer lo mismo, mucho menos si le considera como una expresion honorosa y calificativa de un Soberano Amigo de su Gobierno.—Me répito con este motivo á los ordenes de V.S. y ruego a Dios gue su vida m. a. Aranjuez 1o. de Febrero de 1802. B.L.M. de V.S. su mas Ato. Servor. Pedro Cevallos.”
            Immediately on the receipt of this, I requested an interview with him, and went accordingly from Madrid to Aranjuez to confer on the subject. In this conversation, after repeating & enforcing the sentiments which I had already expressed verbally & in writing, I informed him, that, if after all I had said & done, it should still be the pleasure of His Majesty to send this token of the Royal favour, I could do no more than to hasten to lay it before the Supreme Executive of the U.S. to be disposed of in such manner as may be thought proper. This I shall perform, should the case however modified occur. For, notwithstanding all which has passed in the matter, I have reason to believe a Present will be sent in ornaments intended for my wife, who was so fortunate as to have obtained marks of the peculiar consideration & benevolence of the Queen.
            I do not pretend to offer any informations or advices relative to the dispositions of the Court of Madrid or the subjects now in discussion with it, since my Successor will doubtless have superseded the necessity of my giving you that trouble. I flatter myself the reports made by me to the Department of State will have furnished the means of forming a pretty accurate opinion of the relations subsisting between the two Governments & Countries, during my Residence in Spain, in a Diplomatic Character. Yet I must claim indulgence for mentioning again the circumstances & merits of an Individual. Indeed I cannot dispense with my consciencious obligation to renew my recommendation of Mr Moses Young, who has for so long a time, and with so much fidelity & ability acted as Consul of the U.S. at Madrid, as well as Secretary to me while Minister at that Court. From the former Office, he has derived no emoluments in compensation for much labour & an extensive correspondence, as troublesome to himself as useful to others. The pay of the latter was sufficient merely to defray his expences. This old & faithful Servant of the Public has been left in a very disagreeable situation by the nomination of Mr Graham as Secretary to the Legation. I shall only add, that I conceive Mr Young merits well of the Republic on many accounts, & that few Persons are better calculated for executing the duties of a Commissioner for liquidating & deciding the claims of Citizens of the U.S. on the Spanish Government.
            Three or four days previous to my departure from Lisbon, I had a private Audience of considerable length of the Prince of Brazil. His Royal made many friendly observations, as they related to myself & Country. He indicated some surprize at the suppression of the American Mission to Portugal, while such interesting connections exist between the two Nations, in point of commerce, and just at the moment when a Minister Plenipotentiary named by him was on the eve of sailing; expressed a desire to maintain the sincerest amity with the U.S.; requested his best Compliments might be presented to the President; and intimated his readiness to re-establish a Diplomatic intercourse by appointing a Minister whensoever it should be deemed expedient.
            I was sorry to learn from other sources, that there may soon be several unpleasant cases for official representation, respecting property of Citizens of the U.S., detained in foreign Portuguese Possessions, which, I presume, it will scarcely be supposed can be made with so good a prospect of success by a Consul as by a proper Diplomatic Agent.
            I hope that a letter which I had the pleasure of writing to you, by Duplicates, on the 8th of May 1801, was received: and I beg you will be persuaded that
            I have the honour to be, with perfect consideration & esteem, Your mo: ob: & mo: hble Servt
            D. Humphreys
          